Title: From John Adams to Richard Rush, 26 January 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Jan. 26. 1814

If I may judge of others by myself, Mr Hay had no cause of Apprehension that he Should be tedious: for when I had read the first page I could not lay aside the book till I had read the last. I know not when I have Seen a discussion of any legal or political question pursued with So dispassionate a temper, or written with more perspicuity, Accuracy or luminous Arrangement. The Author is Master of his Subject and all the Learning necessary to Support his Position.
What can Blacstone mean by universal Law? Are the cannon Law and the feudal Law, universal Laws? Are the Pope or his eldest Son the Emperor universal Legislators? Is any Law universal, but the law of our natures, written on our hearts, and obligatory on all Men from their beginning and through all their dispersions? The Doctrine of Universal and perpetual, inherent and inalienable Allegiance has no other foundation, than in a degrading Superstition and an unrelenting Despotism.
To push the War with Vigour, till We have a Peace, neither disgraceful to the Nation or the Government is the Sincere hope and ardent Wish of my heart: Your Assurance therefore of a determined Spirit in all Branches of the Government, is delightful to me.
Our northern Gentry are foaming to Stop the Wheels: but all will end in Securing their State Elections I am &c

John Adams